DETAILED ACTION
The Amendment filed on February 16th, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. William B. Slate on March 11th, 2022. During the telephone conference, Mr. Slate has agreed and authorized the Examiner to amend claims 1, 8 & 10 and to add claims 21-24.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claim 1, 8 & 10 and adding claims 21-24 as following:
Claim 1: (Currently Amended) A method comprising:
, by one or more hardware servers, a database (120, 130) of access control events, wherein the access control events involve a plurality of access-controlled points at a plurality of buildings;
, by the one or more hardware servers, a portion (138) of the database into shares (140A, 140B, 140C), wherein the portion of the access events data contains evidence of a malfunctioning device, the evidence of a malfunctioning device comprising evidence of at least one of:
physical damage to the device[[;]], and
faulty performance of the device;
, by the one or more hardware servers, the respective shares to respective third party servers (44A, 44B, 44C);
processing the shares in the respective third party servers, wherein the dividing and the processing the shares in the third party servers limits effects of potential data compromise;
passing output of the processing from the third party servers to a further server (40) 
processing the output on the further server.

Claim 8 (Currently Amended) An access control system (20), the access control system comprising:
a plurality of credential devices (24);
a plurality of readers (26) at access-controlled points at a plurality of buildings for reading the credential devices; and
one or more hardware servers (30, 32) coupled to the readers programmed to:
maintain an access events database (120, 130) involving access to said access-controlled points;
, wherein the portion of the access events data contains evidence of a malfunctioning device, the evidence of a malfunctioning device comprising evidence of at least one of: 
physical damage to the device[[;]], and
faulty performance of the device; and
pass the respective shares to respective third party servers (44A, 44B, 44C), wherein the dividing and passing the shares to the third party servers limits effects of potential data compromise.

Claim 10: (Currently Amended) A method for using an access control system (20), the access control system comprising:
a plurality of credential devices (24);
a plurality of readers (26) at access-controlled points at a plurality of buildings for reading the credential devices; and
one or more hardware servers (30, 32) coupled to the readers and programmed to:
maintain an access events database (120, 130) involving access to said access-controlled points;
divide a portion (138) of the access events database into shares (140A, 140B, 140C), wherein the portion of the access events data contains evidence of a malfunctioning device, the evidence of a malfunctioning device comprising evidence of at least one of:
, and
faulty performance of the device; and
pass the respective shares to respective third party servers (44A, 44B, 44C), the method comprising:
, by the one or more hardware servers, the access events database;
, by the one or more hardware servers, the portion of the access events database into the shares; and
, by the one or more hardware servers, the respective shares to the respective third party servers, wherein the dividing and the passing the shares to the third party servers limits effects of potential data compromise.

Claim 21: (New) The method of claim 3 wherein:
the results of the processing on the further server are communicated to the one or more servers; and
the one or more servers are used to identify the malfunctioning device.

Claim 22: (New) The method of claim 1 wherein:
the results of the processing on the further server are communicated to the one or more servers; and
the one or more servers are used to identify the malfunctioning device.

Claim 23: (New) The system of claim 8 wherein:
the one or more servers are configured to receive further processed output from the third party servers as processed by a further server and wherein the one or more servers are configured to identify the malfunctioning device.

Claim 24: (New) The method of claim 10 further comprising:
receiving, by the one or more servers, further processed output of the third party servers as processed by a further server and wherein the one or more servers are used to identify the malfunctioning device.

Examiner’s Statement of reason for Allowance
Claims 13-16 and 19-20 were canceled. Claims 1-12, 17-18 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed methods and a system for query-aware privacy for access control data analytics. The closest prior arts, as previously recited, O’Hare (U.S. Pub. Number 2012/0331088) and Sastry (U.S. Pub. Number 2010/0024045) are also generally direct to various aspects for secure distributed storage and privacy in location-aware systems. However, none of O’Hare and Sastry teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 8 and 10. For example, none of the cited prior arts teaches or suggests the elements of “maintaining, by one or more hardware servers, a database (120, 130) of access control events, wherein the access control events involve a plurality of access-controlled points at a plurality of buildings; dividing, by the one or more hardware servers, a portion (138) of the database into shares (140A, 140B, 140C), wherein the portion of the access events data contains evidence of a malfunctioning device, the evidence of a malfunctioning device comprising evidence of at least one of: physical damage to the device, and faulty performance of the device; passing, by the one or more hardware servers, the respective shares to respective third party servers (44A, 44B, 44C); processing the shares in the respective third party servers, wherein the dividing and the processing the shares in the third party servers limits effects of potential data compromise; passing output of the processing from the third party servers to a further server (40); and processing the output on the further server.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-7, 17, 21-22, 9, 18, 23, 11-12 & 24 are allowed because of their dependence from independent claims 1, 8 & 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436